Citation Nr: 0728782	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-26 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of reduction of veteran's VA compensation benefits 
based upon incarceration.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The veteran testified before the 
Board in June 2007.

The veteran received a letter from the RO in February 2005 
notifying him that an overpayment had been created as a 
result of the issue here on appeal and that withholding of 
benefits would begin in May 2005.  The veteran responded in 
an April 2005 letter that VA should (1) dismiss the 
overpayment and (2) dismiss any funds owed by him because his 
incarceration for a fifth degree felony was unconstitutional.  
As of the date of this decision, there is no indication that 
these issues have been adjudicated.  Thus, the Board REFERS 
the issue of entitlement to waiver of recovery of an 
overpayment of disability compensation in the original 
calculated amount of $34,528.51 to the RO for its initial 
consideration, as appropriate (including any referral to its 
Committee on Waivers and Compromises).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary in this appeal.  As discussed in more detail below, 
the facts in this case remain in dispute and the Board 
concludes that the evidence presently of record is not 
adequate to render a determination.

Generally, a veteran who is incarcerated in a federal, state, 
or local penal institution in excess of 60 days for 
conviction of a felony committed after October 7, 1980, and 
has a combined rating of 20 percent or more shall not be paid 
compensation in excess of the amount payable for a disability 
evaluated as 10 percent disabling beginning on the 61st day 
of incarceration.  38 U.S.C.A. § 5313 (West 2002); 38 C.F.R.§ 
3.665 (2006).

Pertinent to the above authority, for purposes of 38 U.S.C.A. 
§ 5313(a) and 38 U.S.C.A. § 1505(a), when a veteran is 
incarcerated for conviction for a felony, or, for purposes of 
section 1505(a), a misdemeanor, the sixty-first day of 
incarceration cannot occur until sixty-one days after guilt 
is pronounced by a judge or jury and the veteran is 
incarcerated in a penal institution because of the 
determination of guilt, notwithstanding that the veteran may 
have been given credit for time served prior to those events.  
See VAOPGCPREC 3-2005 (Feb. 23, 2005).

As of this appeal, the veteran was service-connected for 
paranoid schizophrenia, rated as 100 percent disabling, 
effective April 14, 1998.  In a June 2004 letter to the 
veteran proposing the reduction in compensation from 100 
percent to 10 percent, the RO noted that it had received 
information from the Social Security Administration (SSA) and 
Ohio Department of Corrections which showed that the veteran 
was incarcerated from July 19, 1989, to November 17, 1989, 
and from September 26, 2003.  In a February 2005 
determination, the RO reduced the veteran's disability 
compensation rate from 100 percent to 10 percent, effective 
from September 18, 1989 (61 days from the July 19, 1989, date 
of incarceration), to November 17, 1989, and from November 
26, 2003 (61 days from the September 26, 2003 date of 
incarceration).  Evidence was later received showing the 
veteran's release from incarceration on August 25, 2004; 
benefits were restored on such date.  

The RO's finding that the veteran was incarcerated "after 
conviction of a felony" for the first period at issue in 
this appeal appears to be based on a document labeled 
"Booking History," which reflects that the veteran was 
"booked" at the Cuyahoga County Correction Center on July 
19, 1989, and released from such facility on November 17, 
1989.  The Board observes that neither this document, nor any 
other evidence currently of record, provides any information 
as to the date of a felony conviction.

The veteran testified at his June 2007 Board hearing that his 
incarceration for the period from July 19, 1989, to November 
17, 1989, was not for a felony conviction.  Rather, he 
asserts that he was incarcerated while awaiting trial and 
that the charges against him were eventually dismissed.  In 
support of his contention, he submitted journal entries from 
the Cuyahoga County Court of Common Pleas.  The first journal 
entry, dated November 16, 1989, indicates that the 
prosecuting attorney entered a nolle prosequi ("unwilling to 
pursue") with respect to an indictment for failure to appear 
while on own recognizance; the veteran was ordered released 
and a case was set for trial.  The second journal entry, 
dated November 17, 1989, states that an indictment for 
extortion is dismissed without prejudice upon recommendation 
of the prosecutors.

The determination that a veteran has been incarcerated for a 
period in excess of sixty days for conviction of a felony is 
a factual one, which, like any factual determination, must be 
reasonably supported by the evidence before VA.  See 
VAOPGCPREC 6-97 (Jan. 28, 1997) (citing VAOPGCADVIS 19-96).  
In light of the veteran's testimony and the court journal 
entries, the Board concludes that a factual dispute remains 
with respect to whether the veteran's incarceration for the 
period from July 19, 1989, to November 17, 1989, was 
following conviction for a felony.  See 38 C.F.R.§ 3.665; see 
also VAOPGCPREC 3-2005 (Feb. 23, 2005).  Unfortunately, the 
current evidence of record is inadequate to resolve this 
dispute.  As such, a remand is necessary to determine whether 
the veteran's incarceration from July 19, 1989, to November 
17, 1989, was for conviction of a felony, or whether he was 
incarcerated awaiting trial.  If this period of incarceration 
was for a felony conviction, the RO should verify the date of 
this conviction.

The veteran is not disputing whether his second period of 
incarceration pertinent to this appeal was for a felony 
conviction.  He testified at his Board hearing that his 
incarceration for the period from September 26, 2003, to 
August 25, 2004, was for violating probation of an earlier 
felony conviction (he indicated that he failed to pay 
restitution).  Nevertheless, the Board concludes that 
additional development is needed with respect to this part of 
the appeal.  In this regard, the RO's finding that the 
veteran was incarcerated "after conviction of a felony" for 
the period from September 26, 2003, appears to be based on a 
document labeled "VA and SSA Prisoner Computer Match."  
Such document reflects the veteran's date of "confinement" 
or incarceration as beginning on September 26, 2003.  There 
is no evidence of record as to the date of any felony 
conviction.  As above, the Board finds that the evidence 
currently of record fails to provide enough information with 
which to make a factual determination as to whether the 
veteran was incarcerated for a period in excess of sixty days 
for conviction of a felony.  See VAOPGCPREC 6-97 (Jan. 28, 
1997) (citing VAOPGCADVIS 19-96).  Thus, while this appeal is 
on remand, the agency of original jurisdiction (AOJ) should 
take appropriate steps to verify a conviction date.

Accordingly, the case is REMANDED for the following actions:

1.  Complete any development necessary to 
determine the following:

(a)  Whether the veteran's 
incarceration for the period from 
July 19, 1989, to November 17, 
1989, was related to a felony 
conviction.  If so, verify the date 
of the conviction.

(b)  Whether the veteran's 
incarceration for the period from 
September 26, 2003, to August 25, 
2004, was related to a felony 
conviction, including violating 
probation for an earlier felony 
conviction.  If so, verify the date 
of the original felony conviction 
and, if applicable, any date upon 
which it was determined that the 
veteran violated a condition of 
probation.

In addressing the above issues, consider 
contacting the following 
agencies/facilities: the Cuyahoga County 
Court of Common Pleas and Cuyahoga County 
Correction Center, the Cuyahoga County 
Correction Center, the Ohio Department of 
Rehabilitation and Correction, and any 
appropriate Ohio court(s).

2.  Readjudicate the issue of whether the 
reduction of the veteran's disability 
compensation benefits from 100 percent to 
the 10 percent rate, from July 19, 1989, 
to November 17, 1989, and from September 
26, 2003, to August 25, 2004, was proper, 
in light of all pertinent evidence and 
legal authority (to include VAOPGCPREC 3-
2005 (Feb. 23, 2005)).  

The Board notes that it also has REFERRED 
the issue of entitlement to waiver of 
recovery of an overpayment of disability 
compensation in the original calculated 
amount of $34,528.51 for initial 
adjudication, as appropriate.

3.  If the benefits sought on appeal 
remain denied, furnish the veteran and his 
representative an appropriate supplemental 
statement of the case that includes 
citation to and discussion of any 
additional legal authority considered, 
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

